Exhibit 10.28

 

Consulting Agreement    Cerus Corporation

 

 

THIS AGREEMENT (the “Agreement”) is made effective by and between CERUS
CORPORATION., with its global headquarters at 2550 Stanwell Drive, Concord, CA
US 94520, (hereinafter “Cerus”) and Mr. Caspar Hogeboom, [date of birth and home
address omitted], The Netherlands (hereinafter “Consultant”).

IN CONSIDERATION of the mutual covenants set forth below, the parties hereby
agree as follows:

1. Engagement Of Services. Consultant, pursuant to the provisions of this
Agreement, is hereby engaged by Cerus to perform services (the “Services”) for
Cerus described in Exhibit A attached hereto.

Consultant shall perform Services as requested by Cerus from time to time to the
best of Consultant’s ability, such Services to be performed at such place or
places and at such times as shall be mutually agreeable to Cerus and Consultant.

Cerus will make available to Consultant a company laptop to be used in relation
to the Services. Moreover, Consultant will be given the required company network
access and documents to be used in relation to the Services.

2. Compensation. Cerus shall pay Consultant for Services rendered according to
the fee schedule set forth in Exhibit B attached hereto. Consultant will
provide, on a monthly basis, itemized invoices detailing the amount and type of
Services performed by Consultant during the applicable month. Invoices will be
addressed to Cerus ACCOUNTS PAYABLE. Such invoices will be due and payable by
Cerus within thirty (30) days of receipt. In addition to such compensation,
Cerus will reimburse the Consultant for travel and other out-of-pocket costs
reasonably incurred in the course of performing Services under this Agreement
pursuant to Cerus’ current travel and expense reimbursement policies; provided
however, that Cerus shall not be obligated hereunder unless: (a) Cerus has
agreed in advance to reimburse such costs; and (b) Consultant provides Cerus
with appropriate receipts or other relevant documentation for all such costs as
part of any submission by Consultant for reimbursement.

3. Independent Contractor. It is understood and agreed that Consultant is an
independent contractor and not an employee, agent, joint venturer or partner of
Cerus. Consultant agrees not to act as, or give any person any reason to believe
that Consultant is, an employee, agent, joint venturer or partner of Cerus.
Consultant has no authority to bind or obligate Cerus by contract or otherwise.
Consultant will not be eligible for any employee benefits, nor will Cerus make
deductions from Consultant’s fees for taxes. Federal and state taxes and
insurance contributions shall be the sole responsibility of Consultant.

4. Liability, indemnification for taxes and premiums.

Consultant is liable for any and all damages incurred by Cerus if and to the
extent, such damage is caused by the willful misconduct (opzet) or gross
negligence (grove schuld) of Consultant.

Consultant must for its own benefit take out adequate insurances with reputable
insurance companies to cover the risk of any damages which may result of its
performance of its obligations under this Agreement.

Consultant shall be responsible for the payment of all income tax and any other
form of taxation or social security cost in respect of his remuneration or
benefits. Consultant shall indemnify the company and hold the company fully
harmless in respect of any liability relating to income taxes in relation to the
Consultant’s remuneration or benefits.

In the event that the legal relationship described in this Agreement, contrary
to the stated intentions and the meaning of the parties, is deemed to be an
employment agreement between Cerus and Consultant by the Dutch tax authorities
and if Cerus, as a consequence thereof, would be obliged to pay wage tax
(“loonbelasting”), social premiums (“premies volksverzekeringen”) or employee
insurance premiums (“premies werknemersverzekeringen”), including any fines,
interests or penalties levied, Cerus shall be entitled to withhold and deduct
such amounts from any amounts to be paid to Consultant under this Agreement or
in any other way. If and insofar any tax on wages or premiums due by Cerus are
due retroactively, i.e. with respect to a period during which no withholding
took place, the indemnity contained above shall apply.

5. Labour Relation Statement

As soon as reasonably possible, but before the start of this Agreement,
Consultant shall make sure that he submits to the Cerus, the relevant Labour
Relation Statement (Verklaring Arbeidsrelatie winst uit onderneming or
Verklaring Arbeidsrelatie directeur-grootaandeelhouder) of the Dutch tax
authorities relating to the Consultant.

Consultant must notify the Cerus promptly upon becoming aware of any alteration
in facts or circumstances based upon which the Labour Relation Statement was
issued.

6. Confidential Information. Subject to the limitations set forth in Section 7,
all information disclosed by Cerus to Consultant during the term of this
Agreement and in the course of Consultant’s performance hereunder shall be
deemed to be “Confidential Information.” Confidential Information shall include,
but not be limited to, trade secrets, inventions, ideas, patent applications,
processes, formulas, data, programs, other works of authorship, compounds, cell
lines, know-how, improvements, discoveries, developments, test results and data
relating to any research projects, designs

 

 

1



--------------------------------------------------------------------------------

Consulting Agreement    Cerus Corporation

 

 

and techniques, information regarding plans for research development, present
and future products, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers,
customers, investors and information regarding the skills and compensation of
employees of Cerus, whether disclosed in oral, written, graphic or electronic
form.

7. Exceptions To Confidential Information. The term “Confidential Information”
shall not be deemed to include information which: (a) is now, or hereafter
becomes, through no act or failure to act on the part of Consultant, generally
known or available; (b) is known by Consultant at the time of receiving such
information, as evidenced by his or her written records (other than knowledge
through a previous contractual relationship with Cerus or its affiliates);
(c) is hereafter furnished to Consultant by a third party, as a matter of right
and without restriction on disclosure; or (d) is the subject of a written
permission to disclose provided by Cerus.

8. Non-Disclosure and Non-Use of Confidential Information. Consultant shall
maintain all Confidential Information in trust and confidence and shall not
disclose any Confidential Information to any third party or use any Confidential
Information received from Cerus except as may be authorized by the prior,
written permission of Cerus. Consultant may use such Confidential Information
only to the extent required for the performance of the Services and for no other
purpose. In particular, Consultant shall not file any patent application
containing any claim the subject matter of which is derived from Confidential
Information. Consultant shall not use Confidential Information for any purpose
or in any manner which would constitute a violation of any laws or regulations
of the United States. Nothing in this Agreement grants Consultant the right to
retain, distribute or commercialize any Cerus Confidential Information.
Consultant hereby agrees that he or she will not in any way attempt to obtain,
either directly or indirectly, any information regarding any Confidential
Information from any third party who has been employed by, has provided
consulting services to, or has received in confidence information from, Cerus.

9. Third Party Information. During the term of this Agreement, Consultant agrees
to properly protect any proprietary information or trade secrets of Consultant’s
former or concurrent employers or companies, if any, and agrees not to bring
onto the premises of Cerus any unpublished documents or any property belonging
to Consultant’s former or concurrent employers or companies unless consented to
in writing by said employers or companies. Consultant further recognizes that
Cerus has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on Cerus’ part to
maintain the confidentiality of such information and, in some cases, to use it
only for certain limited purposes. Consultant agrees, both during the term of
Consultant’s engagement and thereafter, to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm

or corporation (except in a manner that is consistent with Cerus’ agreement with
the third party) or use it for the benefit of anyone other than Cerus or such
third party (consistent with Cerus’ agreement with the third party).

10. Service Product.

10.1 Disclosure of Service Product. Consultant shall promptly and fully disclose
to Cerus any and all ideas, improvements, inventions, know-how, techniques and
works of authorship learned, conceived or developed by Consultant pursuant to
performance of the Services for Cerus or of tasks assigned by Cerus hereunder
(the “Service Product”). Consultant agrees to keep and maintain adequate and
current records (in the form of notes, sketches, drawings or in any other form
that may be required by Cerus) of all work performed relating to the Services,
including all proprietary information developed relating thereto, and such
records shall be available to and remain the sole property of Cerus at all
times.

10.2 Ownership of Service Product. Consultant agrees that any and all Service
Product shall be the sole and exclusive property of Cerus. Consultant hereby
assigns to Cerus all right, title and interest in and to any and all Service
Product. Consultant further agrees that Cerus is and shall be vested with all
rights, title and interests, including but not limited to, patent, copyright,
trade secret and trademark rights, in all of Consultant’s Service Product under
this Agreement.

10.3 Perfecting Proprietary Rights. Consultant agrees to assist Cerus in every
proper way to obtain and enforce United States and foreign proprietary rights
relating to the Service Product in any and all countries. To that end,
Consultant agrees to execute, verify and deliver such documents and perform such
other acts (including appearing as a witness), at Cerus’ expense, as Cerus may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining and enforcing such proprietary rights and the assignment thereof. In
addition, Consultant agrees to execute, verify and deliver assignments of such
proprietary rights to Cerus or its designee. Consultant’s obligation to assist
Cerus with respect to proprietary rights in any and all countries shall continue
beyond the termination of the Agreement, but Cerus shall compensate Consultant
at a reasonable rate after such termination for the time actually spent by
Consultant at Cerus’ request on such assistance. In the event Cerus is unable
for any reason, after reasonable effort, to secure Consultant’s signature on any
document needed in connection with the actions specified in Section 10.3,
Consultant hereby irrevocably designates and appoints Cerus and its duly
authorized officers and agents as Consultant’s agent and attorney in fact to
execute, verify and file, with the same legal force and effect as if executed by
Consultant, any such documents and to do all other lawfully permitted acts to
further the purposes of the preceding paragraph.

 

 

2



--------------------------------------------------------------------------------

Consulting Agreement    Cerus Corporation

 

 

10.4 Disclosure of Patent Applications. During the term of this Agreement, and
for one (1) year after its termination for any reason, Consultant will promptly
disclose to Cerus fully and in writing all patent applications filed by
Consultant or on Consultant’s behalf.

11. Term and termination. This Agreement commences on 1 April 2016 and is
entered into for 12 months, thus terminating by operation of law on 31 March
2017. Consultant may give notice at any time, taking into account a notice
period of 30 days. Cerus can under no circumstance terminate this Agreement
before 31 March 2017.

In the event of any termination or expiration of this Agreement, Consultant
shall cease using and to return to Cerus all Confidential Information, Service
Product, and other materials belonging to Cerus. Sections 6 through 9 and 18 of
this Agreement shall survive any termination or expiration of this Agreement for
seven (7) years. Sections 4, 10 and to the extent applicable 12 shall survive
any termination or expiration of this Agreement indefinitely.

12. Non-competition. From 1 April 2016 until 31 March 2017, the Consultant shall
not be engaged in any activities anywhere in the world, other than pursuant to
this Agreement, which are related to pathogen inactivation of blood product and
bacterial detection methods for platelet components. This includes the
acquisition or ownership of shares or depository receipts for shares in
enterprises which are related to pathogen inactivation of blood product and
bacterial detection methods for platelet components.

13. Penalty clause. In the event of a breach of any of the provisions of
sections 6, 8 through 10, 12 and 18, Consultant shall be liable to Cerus for an
immediately due and payable penalty of EUR 10,000 per breach and EUR 1,000 for
each day on which the breach continues, without prejudice to any other rights
provided for by law or under this Agreement such as the right to specific
performance, the right to an injunction or the right to claim damages instead of
this penalty.

14. Choice of Law. This Agreement shall be governed by the laws of the
Netherlands, excluding its conflict of laws principles. Any claim or controversy
arising out of or related to this Agreement or any breach hereof shall be
submitted for the Court of Amsterdam, the Netherlands.

15. Entire Agreement. This Agreement and the Exhibits attached hereto and hereby
incorporated herein, constitute the final, complete and exclusive agreement of
the parties relative to the subject matter hereof and supersedes all prior
understandings and agreements relating to its subject matter. This Agreement may
not be changed, modified, amended or supplemented except by a written instrument
signed by both parties.

16. Assignment. This Agreement will inure to the benefit of Cerus’ successors
and assigns. Consultant shall not assign or delegate its obligations under this
Agreement either in whole or in part without the prior written consent of Cerus.

17. English Language; Severability. This Agreement has been prepared in the
English language and the English language shall control its interpretation. If
any provision of this Agreement is found by a proper authority to be
unenforceable, that provision shall be severed and the remainder of this
Agreement will continue in full force and effect.

18. Foreign Corrupt Practices Act.

18.1 Compliance. Consultant agrees to perform its obligations hereunder in
compliance with both applicable laws and regulations and good business ethics
and confirms that no part of this Agreement violates such laws or regulations.
Consultant will immediately notify Cerus of any change in the laws or
regulations that may substantially affect this Agreement.

18.2 Business Practices. Consultant represents that neither Consultant, any
person or entity associated with Consultant, nor any officer, director,
employee, or agent or affiliates of Consultant, has ever, directly or
indirectly, made use of any means or instrumentality corruptly in furtherance of
an offer, payment, promise to pay, or authorization of the payment of any money,
or offer, gift, promise to give, or authorization of the giving of anything of
value, and Consultant covenants that neither Consultant, nor any officer,
director, employee, or agent or affiliates of Consultant, will ever make,
directly or indirectly, use of any means or instrumentality corruptly in
furtherance of an offer, payment, promise to pay, or authorization of the
payment of any money, or offer, gift, promise to give, or authorization of the
giving of anything of value.

(a) to any official, political party or official thereof, or any candidate for
political office, for purposes of: (i) influencing any act of decision of such
party, official, or candidate in its or his official capacity, (ii) inducing
such party, official, or candidate to do or omit to do an act in violation of
the lawful duty of such party, official, or candidate or (iii) securing any
improper advantage, or inducing such party, official, or candidate to use its or
his influence with a government or instrumentality thereof to affect or
influence any act or decision of such government or instrumentality in order to
obtain or retain business for or with, or directing business to, any person;

(b) to any representative or employee of any customer potential customer of
Cerus, or any healthcare professional in any manner in violation of any laws,
including, but not limited to, laws, respecting anti-bribery or anti-corruption
and laws respecting promotion of medical products.

 

 

3



--------------------------------------------------------------------------------

Consulting Agreement    Cerus Corporation

 

 

For purposes of this Section 18, the term “official” shall refer to any officer
or employee of a government or any department, agency, or instrumentality
thereof, or of a public international organization, or any person acting in an
official capacity for or on behalf of any such government or department, agency,
or instrumentality, or for or on behalf of any such public international
organization; or any family member or nominee of such officer, employee or
person.

18.3 No position of Influence. No officer, director, partner, principal,
employee, or agent or affiliates of Consultant is an official or employee of a
governmental agency or instrumentality or a government owned company or a
customer in a position to influence action or a decision regarding the
activities of Cerus or Cerus’ affiliates. Consultant covenants that it will
inform Cerus, if an d as soon as any person assumes such a position while at the
same time remaining an officer, director, partner, owner, principal, employee,
agent or affiliates of Consultant.

18.4 Certification. Consultant agrees to complete, sign and return to Cerus the
Certification attached hereto as Exhibit C to this Agreement at the time
Consultant executes the Agreement. Consultant also agrees to provide prompt
certification of its continuing compliance with applicable laws whenever
requested by Cerus.

18.5 Remedies. Consultant’s failure to abide by the provision of this Section 18
shall be deemed a material breach of this Agreement. Consultant shall indemnity
and hold Cerus and any of its affiliates harmless from any against any and all
liabilities that may arise by reason of Consultant’s acts, Consultant’s
affiliates’ acts or the acts of any other third parties acting on Consultant’s
behalf, which would constitute a violation of this Section 18.

19. Data Protection. Cerus requires Consultant’s express consent in order to
process data about Consultant. For purposes of the all relevant EU, national and
other international data privacy protection legislation, by executing this
Agreement, Consultant expressly consents to the holding and processing of
personal data and, where appropriate, sensitive personal data provided to Cerus
by Consultant for all purposes relating to the performance of this Agreement,
including, but not limited to: (a) administration and maintenance of records;
(b) payment and review of fees and other payments; (c) reviews of performance
under this Agreement; (d) provision of information to potential future
purchaser(s) of Cerus and (e) transfer of personal information concerning
Consultant to a country or territory outside the EEA, including but not limited
to the United States.

20. Notices. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified above or at such other address as the
party shall specify in

writing. Such notice shall be deemed given upon the personal delivery, or three
(3) days after the date of mailing when sent by certified or registered mail,
postage prepaid.

 

AGREED TO: CERUS CORPORATION By:  

/s/ William M. Greenman

Date: December 23, 2015

 

AGREED TO: Caspar Hogeboom:  

/s/ Caspar Hogeboom

Date: 23-Dec-2015

 

 

4



--------------------------------------------------------------------------------

EXHIBIT A

SERVICES

The Services shall include, but not be limited to, the following:

DELIVERABLES

 

  •   Red Cell Plan for distribution markets in Eastern Europe excluding
Russia/Kazakhstan/CIS

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FEE SCHEDULE

For the period 1 April 2016 through 31 March, 2017, Consultant will receive a
monthly consulting fee of EUR 5,000 excluding VAT.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

CERTIFICATION

The Consulting Agreement signed between Caspar Hogeboom (“Consultant”) and Cerus
Corporation (“Cerus”) and effective_1-4-16 (the “Agreement”) is contingent upon
compliance with both applicable laws and regulations, and good business ethics.

The Consultant hereby certifies that he has not paid, will pay, offer to pay or
promise to pay, or authorize the payment directly or indirectly through any
other person or firm, of any money or anything of value to any government
official or employee, political party or official of such party, or any
candidate for political office, for the purpose of inducing or rewarding
favorable action or the exercise of influence by such official, party or
candidate in any governmental matter relating to the products of Cerus.
Additionally, the undersigned hereby certifies that he has not paid, will pay,
offer or give anything of value to a potential customer of Cerus, or any
healthcare professional for the purpose of unlawfully inducing or influencing
that customer or healthcare professional to purchase, recommend or use Cerus’
products.

The undersigned hereby certifies that he has authority to enter into and bind to
all the terms and conditions of the Agreement and the foregoing certification.

 

Caspar Hogeboom:  

/s/ Caspar Hogeboom

Date: 23-Dec-2015

 

C-1